Citation Nr: 1706293	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-22 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, to include as a result of exposure to herbicides.
 
2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

4.  Entitlement to compensable initial rating for bronchitis prior to April 1, 2013 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:  Michael J. Brown, Attorney	



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to June 1973 and from November 1974 to June 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 (hearing loss and cardiovascular disability), and June 2013 rating decisions, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of claims currently resides with the Wilmington, Delaware RO.

In July 2016, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
During the hearing, it was agreed that the record be held open for 60 days so that additional evidence could be submitted.  Additional medical evidence, along with a waiver of initial RO consideration of that evidence, was received in August 2016.

The issues of entitlement to a compensable rating for bilateral hearing loss, entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine and entitlement to compensable initial rating for bronchitis prior to April 1, 2013 and in excess of 10 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not serve in Vietnam or Thailand.

2.  A cardiovascular disability, diagnosed as idiopathic cardiomyopathy and paroxysmal atrial fibrillation, was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between a cardiovascular disability and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was not provided prior to the January 2009 initial rating decision adjudication of the claim for service connection for a cardiovascular disability currently on appeal, as required by Pelegrini v. Principi, 18 Vet. App. 112   (2004).  However, the Board finds that the Veteran was not prejudiced by this notice defect as a VA letter issued in August 2013 notified the Veteran of the information and evidence necessary to establish the claim for service connection for a cardiovascular disability and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The appeal was thereafter readjudicated in supplemental statements of the case.

In addition, the duty to assist the Veteran has been satisfied in this case. The service treatment records, VA and private treatment records are all in the claims file.  
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

While a VA medical opinion with regard to the claim for service connection for a cardiovascular disability was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, that the Veteran's cardiovascular disability was the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection - Cardiovascular Disability 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arteriosclerosis and cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents, to include ischemic heart disease, will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  The foregoing disease shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e).

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV.ii.1.H.5.a.

If a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide exposure should be conceded on a facts-found or direct basis.  A veteran may submit the dates, location and nature of the alleged exposure, which will be referred to the Joint Services Records Research Center (JSRRC) for a formal finding concerning herbicide exposure.  See M21-1, Part IV.ii.1.H.5.b.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41, 442 -41, 449, and 61 Fed. Reg. 57, 586 -57, 589 (1996).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that service connection is warranted for cardiovascular disability secondary to his in-service herbicide agent exposure as he was stationed in Thailand during the Vietnam Era.  He testified at the July 2016 Board hearing that that he served at Yu Hung base in Thailand for two weeks where he was assigned to  work on aircraft that he believed was used to spray Agent Orange.  

In July 2016, the RO prepared an addendum to a formal finding of inability to corroborate in-country service.  It was determined that the Veteran was stationed at Kadena Air Force Base in Okinawa, Japan.  There was no evidence that the Veteran ever served in Thailand from his period of service from August 1969 to June 1973.

In light of the foregoing, the Board finds that the service records are more probative and persuasive than the Veteran's lay assertions as to his presence in Thailand during the Vietnam Era.  Thus, the preponderance of evidence is against granting service connection on a presumptive theory of exposure to an herbicide agent such as Agent Orange during service. 

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  In this case, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service.  

While no presumption of herbicide agent exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of nonpresumptive direct-incurrence entitlement to service connection.

Here, the service treatment records show that in May 1989, the Veteran was seen with complaints of chest pain.  Testing ruled out any cardiac problems and the pains were deemed to be most likely gastrointestinal in origin.  The remainder of the records are silent for any treatment, diagnosis or findings consistent with a cardiovascular disability.   Post-service, private treatment records show treatment for heart related complaints beginning in 2000 with symptoms of atrial flutter.  The Veteran was subsequently diagnosed as having idiopathic cardiomyopathy and paroxysmal atrial fibrillation.  A cardiovascular disability was not shown in service or within one year following discharge from service.  Moreover, there is no competent evidence of record even suggesting that a current cardiovascular disability is related to service. 

Furthermore, while arteriosclerosis and cardiovascular-renal disease are considered chronic diseases under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.

Because the preponderance of evidence is against a finding that the in-service event or nexus elements have been met, whether on a presumptive or nonpresumptive direct-incurrence basis, the appeal as to service connection for cardiovascular disability must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

 
ORDER

Entitlement to service connection for a cardiovascular disability, to include as a result of exposure to herbicides, is denied.



REMAND

The Veteran is seeking higher disability ratings for his service connected bilateral hearing loss, degenerative joint disease of the lumbar spine and bronchitis. 

A remand is required regarding the increased evaluation claims for current examinations. When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  At the July 2016 Board hearing, the Veteran testified to symptoms that indicate a worsening of these disabilities since his last VA examinations for hearing loss in November 2008, for the lumbar spine in March 2013, and for bronchitis in April 2013. 

Additionally, with respect to the lumbar spine, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's March 2013 VA spine examination does not include all of these findings.  Thus a remand is required for the lumbar spine disability on this additional basis.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.  The claims file should be made available for review, and the examination reports should reflect that such review occurred.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, must be performed. The examiner is requested to review all pertinent records associated with the claims file and to ascertain the severity of the Veteran's service-connected bilateral hearing loss on his daily functioning.  

All objective and subjective symptoms should be reported in detail.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected degenerative joint disease of the lumbar spine. 

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

Range of motion should be reported in degrees, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner(s) should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically test for objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

3.  Afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected bronchitis.  The claims file should be made available for review, and the examination reports should reflect that such review occurred.  Any and all studies, tests, and evaluations, to include pulmonary function testing, deemed necessary by the examiner must be performed.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's bronchitis. 

All objective and subjective symptoms should be reported in detail.

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


